AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) .                                                             Page I of!



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                JUDGMENT IN A CRIMINAL CASE·
                                     v.                                      (For Offenses Committed On or After November 1, 1987)


                    Manuel Villicm1a-Campos                                  Case Number: 3 :20-mj-20394

                                                                             Robert H Rexr
                                                                             Defendant's Attorney


 REGISTRATION NO. 94538298
                                                                                                                FEB 2 1 2020
 THE DEFENDANT:
  181 pleaded guilty to count(s) ------"'---------------+-___.,_._l.,.J;.1.::L,_,_h.LJ.."'-'"-'-''-':-",":'-:',--';~~=
                                  1 of Complaint                                           :n.,, ,.. , 1.,~ 1 ,'!C"i ccuRT
                                                                                                    SOUTHLi\N D:S"li-ii.>1 Oi" Cr,L!l'OA A
  D was found guilty to count(s)                                                                    BY                             DEPUTY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 Title &.Section                  Nature of Offense                                                            Count Number(s)
 8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                  1

  •    The defendant has been found not guilty on count(s)
                                  -------------------
  •    Count(s)
                   ------~-----------
                                      dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:1
   .                           ·v
                               [Zl.TIME SERVED                             • ~------~ days
  181 Assessment: $10 WAIVED IZl Fine: WAIVED
  IZ! Comt recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's pc'.,session at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
· of any change of nttme, residence, or mailing address until all fines, restitution, costs, and special assessments
  imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
  United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, February 21, 2020



 Received     ---
               DUSM
                                                                           UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3:20-mj-20394
